BRF S.A. A Public Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 Announcement to the Market BRF S.A. (“ BRF ” or " Company ") (BM&FBovespa: BRFS3; NYSE: BRFS) announces that it has filed today its Annual Report on Form 20-F for the year ended December 31, 2016 (“ Form 20-F ”) with the U.S. Securities and Exchange Commission (“ SEC ”). In compliance with the New York Stock Exchange rules, the Form 20-F is available on our website at http://www.brf-br.com. In addition, all shareholders of BRF may request, free of charge, a hard copy of BRF’s complete audited financial statements filed with the SEC. To request a hard copy of BRF’s audited financial statements or to confirm or clarify this press release, please contact the Investor Relations Department of BRF, whose contact information is as follows: Investor Relations Department BRF S.A. Rua Hungria, 1400, 5th Floor 01455-000 – São Paulo – SP – Brasil Tel.: +55 11 2322-5377 E-mail: acoes@brf-br.com São Paulo, April 25, 2017. Pedro de Andrade Faria Global Chief Executive, Financial and Investor Relations Officer
